Citation Nr: 1601689	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  04-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The veteran served on active duty with the United States Army from September 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2004 decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2003 decision declined to reopen a previously denied claim of service connection for hearing loss.  A September 2004 decision denied service connection for tinnitus.

The Board reopened the hearing loss claim in June 2007, and remanded the hearing loss and tinnitus claims to the RO.  The Board again remanded the claims for additional development in December 2009, February 2013, and November 2014.  In November 2014 the Board additionally denied service connection for a gastrointestinal disability; no further question or controversy remains for consideration on that issue.

In September 2012, the Board remanded the hearing loss and tinnitus claims to the RO for provision of a new Board hearing.  The Veteran had previously testified at a May 2006 hearing before an Acting Veterans Law Judge who was no longer employed by the Board.  The Veteran was therefore afforded the opportunity for another hearing, and such was held before the undersigned in December 2012 at the RO.  Transcripts of both hearings are associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the issues on appeal to the AOJ for a VA examination and discussion by a qualified expert on ear and hearing issues which addressed the apparent variation in hearing acuity demonstrated in the file.  The Board had noted that under the standards for finding a current hearing loss disability set forth in 38 C.F.R. § 3.385, a disability was shown by speech recognition scores in August 2003, and by puretone thresholds in January 2005, but not on any of the other three examinations of record.  

A VA examination was afforded the Veteran in January 2015, and a very complete discussion addressing the apparent discrepancies was rendered by the examiner which fully complied with the Board's remand directives.

However, since that time, the Veteran has submitted a copy of an April 2015 hearing evaluation by private doctors at Scott and White, which again appears to document a current hearing loss disability, bilaterally, based on speech recognition scores.  As this testing was not reviewed by the VA examiner, the Board cannot state that the rationale she provided with regard to the prior inconsistencies is again applicable, nor can the Board infer its own conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Remand is therefore required for consideration of the new evidence by a medical profession; ideally the same examiner can conduct the review.  The complete Scott and White record should be obtained for review.  Additionally, updated VA testing may be helpful in resolution of the appeals.

With regard to tinnitus, although the new evidence addresses primarily hearing loss, all opining doctors have addressed the relationship between the two conditions, and the rationales for their nexus opinions are interdependent.  The issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Scott and White, covering all treatment since January 2015.

Upon receipt of such, VA must take appropriate action to contact Scott and White, and request complete treatment records.  Additionally, information on the audiologist who conducted the April 2015 examination (licensure, training, etc) and the details of the speech recognition test (Which word list was used and how was it administered?) must be specifically requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA audio examination with Dr. K. Killgore, the audiologist who conducted the January 2015 examination.  The claims folder must be reviewed in conjunction with the examination.

If Dr. Killgore is not reasonably available, an equally qualified examiner may be utilized.

The examiner must, in addition to providing updated audiometric and speech recognition findings, provide an addendum to the opinions offered in the January 2015 examination report.  Discussion of the April 2015 private evaluation is required, to include addressing the validity of the test results and the likelihood of a current hearing loss disability.
If a hearing loss disability is present, an opinion as to whether such it as least as likely as not related to military service, via noise exposure or as a result of a head injury, is necessary.  A full and complete rationale is required for all opinions expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

